Citation Nr: 1145356	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depressive disorder.  

3.  Entitlement to an increased rating for low back strain, rated 10 percent disabling for the period prior to March 12, 2009, and 20 percent disabling for the period thereafter. 

4.  Entitlement to an increased rating for posttraumatic headaches, rated 10 percent disabling for the period prior to October 23, 2008, and 50 percent for the period thereafter.  

5.  Entitlement to an effective date prior to October 23, 2008 for a total rating based on individual unemployability.   



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1991 to January 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 30 percent rating for PSTD and denied a rating in excess of 10 percent for residuals of a back injury and a rating in excess of 10 percent for headaches.  

In a March 2009 statement of the case, the RO granted an increased rating of 20 percent for residuals of a back injury, effective March 12, 2009, and an increased rating of 50 percent for headaches, effective October 23, 2008.  

The appeal also comes before the Board from an April 2009 rating decision that denied service connection for sleep apnea and that granted a total rating based on individual unemployability, effective October 23, 2008.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea first manifested after service and is not related to any aspect of service or secondary to service-connected psychiatric disorders. 

2.  From the effective date of service connection, the Veteran's PTSD and depression are manifested by moderate symptoms of difficulty controlling anger, irritability, hypervigilance, recurrent panic attacks not more than once per week, interrupted sleep, nightmares, intrusive thoughts, suspiciousness, and lack of trust in others but no hallucinations, delusions, suicidal ideations, memory loss, or thought process, communications, or cognitive deficits during the period of time covered by this appeal.  The Veteran has few friends but maintains a relationship with a girlfriend and family.  The mental health disorders did not impose more than a moderate impact on the Veteran's occupation as a barber.  

3.  The Veteran's low back disorder prior to March 12, 2009 was manifested by recurrent low back strain with no imaging evidence or diagnosis of arthritis, limitation of motion, or reports of incapacitating episodes.   Starting on March 12, 2009, the low back disorder is manifested by limitation of flexion greater than 30 degrees but less than 60 degrees with imaging studies showing mild facet disease at three levels but no fractures, significant disc bulging, or canal or foraminal stenosis.

4.  The Veteran's chronic headaches were manifested prior to October 23, 2008 by characteristic prostrating attacks approximately once per month with occasional nausea requiring rest in a dark room and use of injectable medication.  Starting October 23, 2008, there are prostrating attacks three to four times per month lasting from two days to two weeks including photophobia, nausea, and vomiting and requiring the use of injection medication five times per month.

5.  Starting September 8. 2008, the Veteran was unable to work as a self-employed barber for more than a few hours per week because of his service-connected low back and headache disabilities and was therefore not able to sustain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

2.  The criteria for an initial or staged rating in excess of 30 percent for posttraumatic stress disorder and depression have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155(West 2002); 38 U.S.C.A. 
§§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 

3.  The criteria for a rating in excess of 10 percent prior to March 12, 2009 and in excess of 20 percent thereafter for low back strain have not been met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2011). 

4.  The criteria for a rating of 30 percent, but not higher, have been met for posttraumatic headaches for the period from April 17, 2005 to October 23, 2008; the criteria for a rating in excess of 50 percent for the period thereafter have not been met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, § 4.124a, Diagnostic Code 8100 (2011).  

5.  The criteria for a total rating based on individual unemployability effective September 8, 2008 but not earlier have been met.  38 U.S.C.A. § 1155 (West 2002); § 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   The Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

Regarding the initial rating for PTSD and depressive disorder, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, a notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.  

For the claim for service connection for sleep apnea, the RO provided notice in October 2008 that met the requirements.  The notice informed the Veteran of all five elements of a service connection claim and VA's and the Veterans' respective responsibilities to obtain relevant evidence.  

In correspondence in April 2004, the RO provided notice relevant to the claims for increased ratings for residuals of a back injury and for headaches that met the requirements except that the notice did not request information on the effect of the service-connected disabilities on the Veteran's employment.  In a November 2007 claim for a total rating, the Veteran reported that he had not worked since February 2004 because of his back and headache disabilities.  In statements in March 2008 and September 2008, the Veteran again described the impact of his disabilities on his employment.  The Board concludes that the notice error was harmless because the Veteran demonstrated actual knowledge that the impact on employment would be considered and provided relevant information prior to a readjudication of the claims in a March 2009 statement of the case.  The RO provided an adequate notice relevant to the claim for a total rating based on individual unemployability in March 2008.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations and records of adjudication of disability claims by the Social Security Administration.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman and paratrooper.  He contends that his sleep apnea is secondary to service-connected PTSD.  He contends that his psychiatric disorders, residuals of a back injury, and headaches are more severe than are contemplated by the initial or staged ratings.  He contends that his service-connected disabilities precluded all forms of substantially gainful employment prior to October 23, 2008. 



Sleep Apnea

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Sleep apnea is defined as transient attacks of a failure of automatic control of respiration, resulting in alveolar hyperventilation, which becomes more pronounced during sleep.  Obstructive sleep apnea results in a collapse or obstruction of the airway with inhibition of muscle tone that occurs during REM sleep; seen primarily in middle aged obese males.  Dorland's Illustrated Medical Dictionary, 106 (28th ed., 1994).  
   
Service treatment records are silent for any symptoms, diagnoses, or treatment for sleep apnea or other obstructive respiratory disorders.  In a November 2008 claim, the Veteran acknowledged that his sleep apnea did not manifest in service but rather was secondary to PTSD.  

Post service VA outpatient records showed that the Veteran reported to clinicians that he experienced poor or interrupted sleep because of nightmares of his traumatic experiences and back pain.  The Veteran underwent a polysomnogram at a VA clinic in June 2007 that showed severe sleep apnea.  The Veteran was prescribed the use of a continuous positive airway pressure (CPAP) device and advised to use caution when taking medications that cause drowsiness and operating a vehicle when feeling sleepy.   In August 2007, a VA nurse noted the Veteran's report that he "never felt right with his sleep" since military service and that he experienced vivid dreams and visual hallucinations when falling asleep.   The nurse noted that the Veteran's PTSD, gastroesophageal reflux disease, and body weight were "relevant" to his sleep apnea.  In October 2007, the nurse noted the Veteran's reports that while using the CPAP device, he experienced troubled dreams associated with PTSD and the recent death of a family member.  The nurse noted that the Veteran had problems falling asleep and staying asleep possibly related to PTSD.  The nurse noted that the Veteran made a good start with CPAP treatment but needed to use it more frequently and engage in weight reduction.  

In June 2007, a private psychiatrist examined the Veteran and diagnosed PTSD and major depressive disorder.  He noted that the Veteran used alcohol to assist in getting to sleep but did not mention any obstructive respiratory symptoms or disorders.  In March 2008, the private psychiatrist noted that the Veteran had not received treatment from him for nine months.  He noted the Veteran's report of a diagnosis of sleep apnea and use of a CPAP device with some slight improvement but still had trouble initiating sleep when he was unable to relax.  In correspondence in September 2008, the psychiatrist noted that PTSD contributed to the sleep apnea.  He incompletely cited a treatise for the proposition that sleep complaints are a component of PTSD.  He noted that obstructive sleep apnea was a disorder that disturbed breathing during sleep usually because of obstruction of the airway and that decreased tone of muscle of the airway during REM sleep is more likely to lead to obstruction.  The psychiatrist also noted that REM sleep mechanisms are dysfunctional in PTSD patients.  The psychiatrist concluded that PTSD did not cause sleep apnea but might exacerbate the symptoms of sleep apnea.  He noted without explanation that there is more REM sleep in patients with PTSD even though he stated that REM sleep is dysfunctional in PTSD patients.  He then concluded that because obstruction is more common in REM and REM disturbances are common in PTSD, then "we can argue that PTSD worsens the Sleep Apnea."

In December 2008 a VA physician noted a review of the claims file.  He noted that the Veteran's first diagnosis of PTSD was in November 2006 and that he underwent VA sleep studies in 2007 and again in March 2008.   The latter study is not of record, but the physician noted that the Veteran continued to use a CPAP device, had difficulty going to sleep, and experienced nightmares and interrupted sleep.  On examination, the physician noted no symptoms of pulmonary dysfunction.  The physician concluded that sleep apnea was not caused or worsened by PTSD.  He explained that the Veteran had difficulty falling asleep while patients with obstructive sleep apnea have difficulty staying awake.  

The Board concludes that service connection for obstructive sleep apnea is not warranted on either a direct or secondary basis.   The Veteran's symptoms and diagnosis of sleep apnea did not manifest until November 2006, many years after active service.  The Veteran does not contend and examining physicians did not indicate that the sleep apnea was proximately caused by any aspect of service or by PTSD.  The Board places very low probative weight on the opinion of the private psychiatrist that service-connected PTSD aggravated the sleep apnea.  The psychiatrist did not fully identify the treatise supporting his position so that the Board could review the entire study.  He proposed that because both disorders appear to affect sleep, they must be physiologically related.  The Board concludes that this proposition is without merit as he did not describe any physiological process for the aggravation of an organic obstructive respiratory disorder by a psychiatric illness.  Moreover, the supporting contentions are inconsistent.  The psychiatrist noted that patients with PTSD have dysfunctional REM sleep, but he also noted that sleep apnea occurred more frequently during REM sleep.  These assertions suggest that sleep apnea should be less frequent in patients with disturbed REM sleep.  

The Board places greater probative weight on the opinion of the VA physician.  Regrettably, he also did not comment on any possible physiological processes.  However, he did note that the Veteran's PTSD related sleep difficulties involved getting to sleep and staying asleep.  The effects of sleep apnea's respiratory obstruction are that sleep is less restful and the patient is thus tired and sleepy during the following day.  Absent any clear physiological process to show that the Veteran's psychiatric disorder has an effect on the automatic control of respiration, the collapse or obstruction of the airway, or the inhibition of muscle tone, the Board concludes that the Veteran's PTSD does not aggravate his sleep apnea.  Therefore, service connection on a secondary basis is not warranted.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Psychiatric Disorders

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for 
a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.

In a November 2006 statement, the Veteran reported experiencing three traumatic events in service.  The Veteran noted that in the latter part of 1992 while on a training parachute jump, the wind pushed him into the side of the aircraft causing a rapid descent and loss of consciousness when hitting the ground.  A few months later in another jump, he tangled with another paratrooper, used his emergency parachute, and again hit the ground hard and lost consciousness.  Finally, while climbing a three story building with 100 pounds of equipment in a training exercise, he dislocated his shoulder and fell from the building, sustaining a concussion requiring hospitalization.  

Service personnel records showed that the Veteran was a qualified paratrooper and was temporarily disqualified in September 1991 for unspecified reasons.  He received a general discharge under honorable conditions prior to the end of his enlistment for a pattern of misconduct generally involving malingering and failure to report to his work assignments.  Service treatment records showed that he sought treatment for back pain in late 1991 after two separate motor vehicle accidents.  On one occasion, the Veteran reported hitting his head on the steering wheel but no loss of consciousness.  In April 1992, the Veteran sought treatment for shoulder and back pain after falling from a building during training.   A military clinic examiner noted no fractures, deformities, or dislocations on examination or on X-rays.  The examiner diagnosed a contusion of the superspinous muscle and low back strain and prescribed medication and rest in quarters for 12 hours.   In July 1992, the Veteran sought treatment for abdominal discomfort after hitting the side of an aircraft.  The examiner diagnosed inguinal adenopathy and prescribed medication and light duty for three days.  In October 1992, a clinician noted the Veteran's reports of low back pain after participating in six to ten mile runs and twelve mile forced marches.  There were no objective clinical findings but the examiner recommended physical therapy.  There is no evidence of any injury causing a loss of consciousness, dislocated shoulder, or hospitalization.  None of the events included hard parachute landings although the abdominal injury in an aircraft may have been associated with a training jump but without treatment for back trauma.  On other occasions, the Veteran sought treatment more than a few days after the contended injury.  The service treatment records are silent for any symptoms, diagnoses, or treatment for a mental health disorder. 

The Veteran underwent VA examinations in August 1995 and March 1996.  The Veteran reported experiencing headaches and back pain but no psychiatric symptoms.  In an October 1996 RO hearing, the Veteran stated that his employer accommodated the times when he experienced headaches and back pain but that he otherwise worked with a "chipper attitude."  In statements the same month, the Veteran's mother and friend noted that they observed symptoms of headaches and back pain including incontinence but no mental health symptoms.  In August 1997, the Veteran applied for VA vocational rehabilitation education and was referred for a psychological evaluation.  A VA psychologist noted the Veteran's reports of depression, difficulty sleeping, limited appetite, and a high level of frustration with the VA compensation system.  He reported that he never had suicidal ideations or attempts.  The psychologist concluded that the Veteran was despondent and frustrated but was cooperative with coherent and appropriate speech and content.  The psychologist diagnosed major depression and assigned a GAF of 60.  He noted that the Veteran was motivated to attend college but that vocational opportunities for him after education may be limited because of his headache and chronic back pain and associated emotional distress.  The psychologist recommended participation in pain management and psychotherapy programs.  

In February 2005, the Veteran's primary care physician referred the Veteran for a mental health evaluation because of depression and other stressors.  A VA social worker noted the Veteran's comment that he did not know why he was being examined and that his mood and behavior were normal responses to his headaches, chronic pain, and unemployment.  The Veteran reported two previous suicidal ideations one year earlier at the time of deaths in his family and 10 years earlier after multiple injuries in service and social problems after his discharge.  He associated his severe headaches with the parachute jump injuries and fall from a building during training.  He denied any anxiety, depression, cognitive deficits, or current suicidal ideations.  His only concerns were his headaches and chronic back pain.  The social worker diagnosed possible depression, assigned a GAF score of 65, and referred the Veteran to a pain management program.  

In September 2005, another VA social worker noted the Veteran's reports of difficulty sleeping, irritability, and frequent anger outbursts including a physical confrontation with another automobile driver.  He reported that he had been diagnosed with "manic-depression" at a VA clinic in 1995.  As there is no record of this diagnosis in 1995, the Veteran may have been referring to the 1997 evaluation discussed above.  The Veteran reported intrusive thoughts, flashbacks, and dreams of three traumatic accidents in service in the past but denied any current PTSD symptoms.  However, after a mental status evaluation, the social worker noted the Veteran's report of occasional auditory and visual hallucinations in the past.  The social worked diagnosed depression, assigned a GAF of 55, and continued to recommend a pain management program.  The same month, a VA orthopedic physician concluded that the Veteran's depression was related to chronic back and shoulder pain and headaches.  

In July 2006, the Veteran was examined by a VA psychiatrist.  The Veteran described the three incidents in service and additionally reported that he was verbally abused by his sergeant.  The Veteran reported current symptoms of headache and joint pain, irritability, poor sleep, social avoidance, paranoia, nightmares, startle reaction, crying spells, sadness, and hopelessness since he asked to leave military service.  He also reported fleeing thoughts of causing harm to himself or others but denied any previous suicide attempts or gestures.  The Veteran reported that he was working as a hair stylist and trying to build his own business.  On examination, the psychiatrist noted depressed mood and restricted affect but good judgment, insight, goal directed speech with no delusions, suicidal intentions, or visual or auditory hallucinations.  The psychiatrist diagnosed PTSD and depression from the physical trauma and verbal abuse in service but did not assign a GAF score.  The psychiatrist encouraged the Veteran to take the evaluation notes to the RO.   

In November 2006, the Veteran underwent VA psychological testing.  A VA psychologist noted the Veteran's description of the incidents in service as noted by earlier examiners.  The Veteran further reported that he had been accused of dereliction of duty but requested a discharge to avoid hurting anyone.  In a lengthy report, the psychologist endorsed most symptoms of PTSD including passive suicidal ideations.  The psychologist diagnosed chronic, severe PTSD and moderate major depression and assigned a GAF of 55.  

In November 2006, another VA psychiatrist noted a review of the claims file but summarized the description of the three traumatic incidents in service as reported by the Veteran.  In addition to the symptoms noted by earlier examiners, the Veteran reported that he had tried to choke his girlfriend one time during a nightmare and that he experienced panic attacks when driving or when out around people.  The Veteran reported that since military service, he worked as an environmental engineer, chemical plant operator, fiber optic technician, and most recently as a barber so that he could work alone and take time off as necessary because of back pain and headaches.   The psychiatrist noted that the Veteran presented a typewritten statement prepared by the Veteran's representative that included every symptom in the DSM-IV more or less quoted from the text.  The psychiatrist also noted his review of the previous evaluations discussed above.  On examination, the psychiatrist noted no thought, communications, cognitive, or judgment deficits, but indicated that insight and coping skills were poor.  The Veteran displayed symptoms of anxiety, depression, irritability, and psychomotor retardation.  The psychiatrist diagnosed PTSD from military experiences and assigned a GAF of 55.  

In a November 2006 statement, the Veteran noted that he experienced PTSD symptoms after his first parachuting accident that became more severe after the additional accidents.  He reported nightmares, flashbacks, intrusive thoughts, social isolation, andedonia, sleep disturbance, restricted affect, irritability, memory loss, lack of anger control, hypervigilance, exaggerated startle response, depressed mood, crying spells, auditory and visual hallucinations, and fear of heights.  

In March 2007, the RO granted service connection and a 30 percent rating for PTSD.  

In June 2007, a private psychiatrist examined the Veteran, noting the same description of events in service and symptoms since service as noted in earlier examinations.  Additionally, the Veteran reported that he was a college graduate in computer information systems but had completed vocational rehabilitation and was now a barber.  He was living with his son and mother.  He further reported a past incident of a suicide gesture, incarceration for shoplifting and assault, and loss of several jobs because of disputes with supervisors.  On examination, the psychiatrist noted the same symptoms as earlier examiners except without hallucinations, delusions, psychoses, or current suicide ideations.  The psychiatrist diagnosed PTSD and major depressive disorder and assigned a GAF of 39.  

In November 2007, the Veteran submitted a claim for a total rating based on individual unemployability (TDIU) contending that he could no longer work as a barber in part because of an inability to socialize and build a base of customers.  In March 2008, the Veteran applied to continue a program of vocational education for barbering.  He noted that he was working at a barber shop and living with a girlfriend.  

In March 2008, the private psychiatrist noted that he had not seen the Veteran since June 2007 because the Veteran dropped out of his and VA's treatment program.  The Veteran reported no use of medications for mental health symptoms.  The psychiatrist noted a depressed mood and constricted affect but no hallucinations, suicidal ideations, delusions, or psychoses.  There was good insight, judgment, and cognitive function.  The psychiatrist continued to assign a GAF of 39.  In August 2008, the psychiatrist noted that the Veteran dropped out of his treatment program again. 

In a September 2008 statement, the Veteran reported that he had reduced his work schedule to a few part-time hours per week.  

In March 2009, a VA psychiatrist noted a review of the claims file and the Veteran's reports of working 15-20 hours per week as a barber and limiting his work because of headache and back pain.  He continued to live with a girlfriend and performed household chores but had no other close friends and limited recreational activities.  The Veteran reported that he had a high school education.  The psychiatrist noted the Veteran's reports that his symptoms of depression, isolation, loss of appetite, and sleeplessness had become more severe with nightmares five times per week.  On examination, the psychiatrist noted no hallucinations, suicidal ideations, delusions, impairment of thought processes memory, insight or judgment.  He continued the diagnoses of PTSD and depression, assigned a GAF of 53, and commented that the symptoms resulted in a moderate level of impairment of employment and social functioning.  In an addendum, the psychiatrist noted that the disorders were not related to a traumatic brain injury.  

In April 2009, the RO granted a total rating based on individual unemployability (TDIU) with an effective date in October 2008 concurrent with an increased rating for headaches that when combined with other disabilities met the statutory criteria for TDIU.  

In January 2010, the Veteran underwent mental and functional capacity evaluations for the Social Security Administration.  The associated reports have been obtained and are included in the claims file.  Examiners noted symptoms as noted by earlier VA examiners including quotations or summaries from their reports.  The SSA considered the status of the Veteran's PTSD, migraine headaches, sleep apnea, and depression and concluded that the symptoms were not so severe as to be considered disabling under SSA criteria.  The Veteran's eligibility for SSA benefits ended in March 2009.  

In a May 2010 VA orthopedic clinic appointment, the Veteran reported that he retired as a barber.  In June 2010, the VA psychiatrist who examined the Veteran in March 2009 performed a follow-up examination.  The Veteran reported that his symptoms were more severe; however, the nature and frequency of the symptoms were the same as he reported in earlier examinations such as nightmares five times per week, irritability, avoidance of crowds, and interrupted sleep.  The Veteran reported that he ceased work in 2004 because of headaches and had not worked since that time.  The psychiatrist noted results of a mental status evaluation that were substantially the same as noted in 2009 and assigned a GAF of 55.    

The Board concludes that a rating in excess of 30 percent for PTSD is not warranted at any time during the period covered by this appeal.  

The Board concludes that the Veteran is competent to report his observed behavioral and physical pain symptoms.  Many of the symptoms such as irritability, hypervigilance, social isolation, panic attacks, ideations, and hallucinations are entirely self-reported.  The Board places diminished or no probative weight on many reports because they are inconsistent with service records.  His descriptions of parachute jump and training injuries are substantially inconsistent with service treatment records.  The only parachute jump-related injury was an abdominal injury, not involving the head or back.  There was no evidence of a shoulder dislocation, loss of consciousness, or hospitalization.  Head trauma was noted only in connection with a motor vehicle accident.  It is consistent with the nature and circumstances of paratrooper operations that the Veteran would experience hard landings but it is not consistent that there is no record of treatment following unconsciousness or serious trauma to the head or back.  The Veteran was examined after the training fall but there was no dislocation of the shoulder and no record of hospitalization at any time.  It is consistent that the Veteran was the target of criticism by his sergeant because the record showed discipline and ultimate discharge for failure to perform his duties and not at his request or because of fear of parachute jumps.  Although the Veteran reported that he experienced many PTSD symptoms since service, he did not mention most of the symptoms to examiners prior to 2006.  In 1997, he considered his feelings of depression to be normal responses to chronic back pain and recurrent headaches.  Between service and 2006, the Veteran worked at several industrial positions but changed jobs because of disputes with supervisors that are not necessarily indicators of mental illness.  The Board is mindful that all examiners based their evaluations in part on the Veteran's description of the in-service events and current symptoms that warrant diminished probative weight.   

Nevertheless, the examiners uniformly accepted the Veteran's reports of his symptoms and their origin without challenge even after review of the claims file and recitation of the entire DSM-IV criteria.  Therefore, the Board will assign some probative weight to the Veteran's lay reports of his symptoms in consideration that he may sincerely believe the events in service took place as he described and that starting in 2006 recognized that some symptoms were not normal responses to daily life.  

A 30 percent rating is warranted because there are indications of reduced productivity and social impairment.  The Veteran changed his occupation to one that did not require supervision and allowed flexible work hours which he acknowledged were limited by physical disabilities and not his psychiatric symptoms.  Although the Veteran reported having no friends, he did maintain relationships with a girlfriend, mother, and children.  He is able to perform household chores including those outside the home.  He has difficulty controlling anger and experiences recurrent panic attacks but not more that once per week.  He has interrupted sleep, nightmares, intrusive thoughts, suspiciousness, lack of trust in others but no memory loss or thought process, communications, or cognitive deficits.  There is no lay or medical evidence that he was unable to perform services as a barber because of psychiatric symptoms.  The majority of examiners assigned GAF scores in the 50s, indicating a moderate level of social and occupational impairment.  The Board places less probative weight on the scores assigned by the private psychiatrist because his narrative description of the reported symptoms and his analysis is inconsistent with a score in the 30s that represents impairment in reality and communications skills not indicated in the Veteran's case.   

A higher rating is not warranted because the degree of social and occupational impairment is not severe.  The Veteran does experience symptoms of anxiety, depressed mood, and restricted affect.  At one time he reported auditory and visual hallucinations, but these were not noted on the majority of the examinations.  Reports by the Veteran of suicide gestures preceded the effective date of service connection and were not reported or observed during the period covered by this appeal.  None of the gestures required medical intervention.  An examiner found on one occasion that the Veteran displayed diminished insight to his disorder, but the majority of assessments found no thought process, judgment, insight, communications, or personal hygiene deficits.  The Veteran displayed cognitive and intellectual ability sufficient to understand and repeat in clinical language all the relevant symptoms in DSM-IV.  The Veteran did display irritability and lack of anger control with incarceration and possible impact on employment in the past.  However, during the period covered by this appeal, there were no reports of violence posing a danger to the Veteran or others or requiring intervention.  The symptoms of irritability did not interfere with his occupation as a barber which was limited by a lack of endurance and pain from physical disabilities.  Further, clinicians noted that the Veteran did not participate regularly in a counseling or mental health treatment program and had no recent prescriptions for anti-anxiety or anti-depressive medications.  There is no evidence of disorientation, interference with daily activities of living, or gross impairment of cognition or thought processes.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The rating criteria contemplate all of the Veteran's mental health symptoms and their impact on his social and occupational capacity.   Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Low Back Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2011). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes because of back pain, these criteria do not apply.  

The Board refers to the discussion above regarding the Veteran's description of traumatic injuries in service.  Service treatment records showed that the Veteran reported low back pain starting in August 1991 but with no mention of a traumatic injury until the motor vehicle accidents in November and December 1991.  The Veteran reported that he injured his back in June 1992 when he fell from a building during training for which there is no record of immediate clinical treatment.  In July 1992, a clinician noted the Veteran's report of low back pain since a parachute jump landing ten months earlier for which there are no records of immediate care.  However, the examiner referred to X-rays obtained by a chiropractor in January 1992 and after the training accident in June 1992 that were both normal.  The examiner diagnosed mechanical low back strain, poor posture, and tight hamstring muscles.  In October 1992, the Veteran continued to report low back pain after 6-10 mile runs and 12 mile forced marches. 

In August 1995, a VA physician noted the Veteran's reports of the parachute jump and training accident for which he was hospitalized for observation and provided physical therapy.  The Veteran reported a constant dull low back pain with occasional sharp pains radiating to the legs.  On examination, there was mild limitation of extension and rotation.  X-ray and magnetic resonance image studies were normal.  The physician diagnosed residuals of a back injury with no evidence of spinal disease.   However, the same day, a VA neurologist noted the reports of incontinence and concluded that they were consistent with a spinal cord injury.   

In March 1996, a VA physician noted additional reports by the Veteran of back pain at night that interrupted sleep and two episodes earlier than year of urinary and fecal incontinence.  On examination, flexion was 35 degrees but normal range of motion in other directions and no reflex or muscle strength deficits.  The physician noted a slight loss of sensation in the left leg.  X-rays and a bone scan were normal with no pathology to explain the incontinence or substantiate any spinal disease.  The physician diagnosed chronic low back pain.  

In an October 1996 RO hearing, the Veteran stated that his constant low back pain prevented climbing ladders at work and interfered with sleep. 

In January 1997, a VA physician noted the same symptoms as previous examiners plus radiating pain to both legs.  The Veteran reported that he missed several days work and was restricted to light lifting duties because of back pain.  On examination, the Veteran was unable to move in any direction more than a few degrees which he attributed to the long automobile ride to the appointment.  The physician referred to the earlier imaging studies and noted only that the Veteran was exaggerating the symptoms.  

In December 2005, a VA physical therapy clinician noted that the Veteran was in training to become a barber and was working out at a gym and practicing yoga.  The clinician encouraged the Veteran to remain active.  The Veteran reported that he had difficulty standing or sitting for greater than 30 minutes.  The therapist noted a normal gait and the ability to reach within 6 inches of the toes, normal extension, and lateral flexion to reach 2 inches from the knees.  The therapist prescribed exercise techniques, the use of ice compresses, and a transcutaneous electric stimulation device.  

The RO received the Veteran's claim for an increased rating because of worsening back symptoms in April 2006. 

In November 2006, a VA physician noted the Veteran's reports of continued constant pain and limitation in extended standing or sitting while working as a barber.  On examination, there was no limitation of motion in flexion or extension with no additional limitation from pain or fatigue on repetition and no tenderness or swelling.  The physician noted the earlier imaging studies that were normal but diagnosed probable disease of the spine.   

For the next two years, the Veteran continued to receive VA outpatient treatment and physical therapy for low back pain.  He reported that he was reducing his hours as a barber because of the back pain and headaches.  In June 2007, a VA primary care physician noted continued lumbar ache but there are no clinical notations regarding any recent episodes of incontinence.  The physician referred to a magnetic resonance image obtained in 2005 which was normal.  

On March 12, 2009, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's reports of back pain after a parachute jump.  The PA noted no history of urinary or fecal incontinence which is inconsistent with the VA treatment records and earlier reports by the Veteran.  The Veteran reported daily moderate low back pain with sharp radiating pain to the buttocks.  He reported that he was able to walk one to three miles but used a brace.  On examination, the PA noted normal posture, spinal curvature, and gait with no tenderness, reflex deficit, loss of sensation, muscle spasm, or atrophy.  Range of motion was 50 degrees flexion, 30 degrees extension, and 30 degrees bidirectional lateral flexion and rotation.  The combined range of motion was 200 degrees.  There was no additional limitation of function on repetition because of pain or fatigue.  Concurrent X-rays were normal.  The PA noted that the Veteran was working full time but had lost 9 weeks of work time in the past year because of back pain.  The PA diagnosed lower back strain which caused increased absenteeism, moderate limitations in performing sports and chores, and mild or no limitations in other activities.  

In March 2009, the RO granted an increased rating of 20 percent for low back strain, effective the date of the VA examination the same month.  

The Veteran underwent a physical functional capacity evaluation for SSA in October 2009.  The evaluator noted limitation in lifting weight and that the Veteran was able to stand or sit for up to 6 hours of an eight hour day.  The veteran reported to SSA that he ceased work in 2004 and made no mention of his self-employment.   The SSA evaluator noted a review of many VA examinations.  An adjudicator determined that his disabilities were not sufficiently severe to be considered disabled by SSA criteria. 

In June 2010, another VA physician noted a review of the claims file, the Veteran's reported history of injury in service, and his report of current symptoms that were substantially the same as those noted in March 2009.  The physician noted no history of incontinence and that the Veteran's reports that he could now walk less than one-quarter mile, stand for less than 30 minutes, and lift not more than 25 pounds.  On examination, the clinical observations were also the same as those noted in March 2009 except that flexion was 60 degrees and the combined range of motion was 210 degrees.  New X-rays and a magnetic resonance image mild facet disease at three levels but no fractures, significant disc bulging, or canal or foraminal stenosis.  The physician noted the Veteran's report that he had not been employed since 2004 because of physical disabilities including back pain.  He made no mention of his work as a barber.  The physician concluded that the Veteran was unable to participate in sports or recreational activities and could only drive short distances but was able to perform sedentary work.  

The Board concludes that at rating in excess of 10 percent for low back strain prior to March 12, 2009 and in excess of 20 percent thereafter are not warranted.  

The Board concludes that the Veteran is competent to report on the nature and severity of his back pain and on his limitations in lifting, standing, and sitting.  For reasons similar to those discussed in the section above, the Board places diminished probative weight on the severity of the self reported symptoms.  The circumstances and treatment for injuries in service that the Veteran reported to clinicians are inconsistent with the service treatment records that showed only abdominal injuries in one parachute jump, no treatment for loss of consciousness, no hospitalizations, and no X-ray investigations of back trauma.  The Veteran's reports of employment were not consistent and, there was no pathology to support any back disorder other than lumbar muscle strain until the examination in 2010.  One examiner in 1997 concluded that the Veteran was exaggerating his symptoms.  

A rating in excess of 10 percent prior to March 12, 2009 is not warranted because there was no imaging evidence or diagnosis of arthritis, limitation of motion, or reports of incapacitating episodes.  The Board places some probative weight on the Veteran's consistently reported low back muscle pain with limitations in lifting, sitting, and standing.  However, the Veteran was participating in physical therapy, yoga, and working out in a gym.  He was able to work at least part time as a barber.   Notwithstanding earlier reports of incontinence, no such symptoms were noted during the period covered by this appeal and a history of incontinence was later denied by the Veteran.  Prior to March 2009, clinicians noted a normal posture and gait, no pathology to explain the constant and radiating pain, and no observations of  muscle spasms or atrophy. 

A rating in excess of 20 percent starting in March 2009 is not warranted.  The 20 percent rating was assigned because examiners noted limitation of flexion greater than 30 degrees but less than 60 degrees on one occasion and equal to 60 degrees on the next examination.  Imaging studies in 2010 were the first manifestations of any spinal abnormalities and were evaluated as mild.  The Board acknowledges that the Veteran has been self-employed as a barber and has reduced his hours because of back, headache, and shoulder pain.  An SSA examiner in 2010 indicated that the Veteran could stand up to six hours and the VA examiner in 2010 indicated that the Veteran could work in a sitting position.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The rating criteria adequately address the Veteran back symptoms including his limitations in motion and endurance.   Although the primary symptom and diagnosis is muscle pain, additional functional loss manifests in limitation of flexion and endurance but with little pathology to show confirm the Veteran's reported symptoms.  In recognition of the Veteran's discomfort but also the absence of clinical pathology, the Board concludes that the 10 and 20 percent schedular ratings adequately contemplate the credible level of disability.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Headaches

Migraine headaches warrant a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months.  A 
30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 
50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  There is no higher schedular rating.  A medical definition of prostration is exhibiting extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary, 1367 (28th ed., 1994).

Service treatment records are silent for any recurrent or chronic headaches.  The Board refers to the discussion above regarding the Veteran's description of traumatic injuries in service and the treatment noted in the service treatment records.  There were entries related to the Veteran's reports of two automobile accidents with one involving head trauma from hitting the steering wheel, one parachute jump with injury to the abdomen, and one fall from a building during training.  Although the Veteran reported loss of consciousness and hospitalization on at least two occasions, no immediate treatment for head trauma or hospitalization was shown in the records.  

In August 1995, a VA physician noted the Veteran's reports of headaches twice per week lasting up to a few hours for the past two years.  The physician performed a clinical neurologic examination and noted no deficits.  In September 1995, the RO granted service connection and a 10 percent rating for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In an October 1997 RO hearing, the Veteran stated that he had headaches four times per month with nausea and photophobia that required visits to an emergency room for injected medication.  During a headache episode, the Veteran rested in bed in a darkened room.  He stated that he lost one and one-half weeks of work per month because of the headaches.  The claims file contains records of private emergency room treatment on single occasions in February and March 1996 for acute headache.  

In February 2005, a VA mental health clinician noted the Veteran's reports of experiencing headaches up to twice per week and four times per month with headaches lasting three to four weeks.  The Veteran reported that he was unemployed because of headaches and back pain.  In December 2005, the Veteran reported that he was in training to become a barber.  

In November 2006, a VA physician noted a review of the claims file but summarized the history of three head injuries as reported by the Veteran.  The Veteran reported daily headaches with episodes once per month lasting three weeks that required self-administered injections and rest in a dark room.  The physician noted no deficits on a clinical neurologic examination but diagnosed chronic headaches secondary to head injuries.  

In March 2009, a VA PA noted a review of the claims file but summarized the Veteran's version of three traumatic head injuries with chronic headaches starting two to three months after the last injury.  The Veteran reported experiencing three to four headaches per month lasting from two days to two weeks.  The headaches varied from mild to severe and included photophobia, nausea, and vomiting.  The headaches required rest in a dark room and the occasional use of self- injected medication.  The Veteran reported missing five to six days of work per month because of headaches.  On examination, the PA noted no reflex, sensory, autonomic nervous system, vision, balance, or cranial nerve deficits.  The Veteran reported mild memory loss, but none was noted in objective testing.  The PA referred to a magnetic resonance image of the brain obtained in 2005 that was normal.  The PA diagnosed mild traumatic brain injury and post concussive syndrome with post traumatic headaches.  The PA concluded that there were no significant effects on occupation or daily activities without further explanation.  

In March 2009, the RO granted service connection and a 10 percent rating for residuals of a traumatic brain injury.  The rating criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045 in part contemplates mild to moderate headaches.  This separate rating is not on appeal.  In a March 2009 statement of the case, the RO granted an increased rating of 50 percent for headaches under Diagnostic Code 8100, effective October 23, 2008, the date of a change to the regulations for Diagnostic Code 8045.  The change did not affect Diagnostic Code 8100.  See 73 Fed. Reg. 54,693 (Sep. 23, 2008).     

In March 2009, VA clinicians noted the Veteran's reports of working full time and working 15-20 hours per week.  In April 2009, a private psychiatrist noted the Veteran's report that he continued to work as a barber but missed many days at work because of migraine headaches. 

In June 2010, a VA physician noted the Veteran's reports of six to seven headaches per month lasting several days and requiring injections five times per month.  The headaches were incapacitating ten days per month and occasionally included nausea and vomiting but no aura.  The Veteran reported that he was able to drive an automobile during an episode but preferred not to do so.  On examination, the physician noted no cranial nerve or motor function deficits.  The physician did not review the claims file or discuss the contended history of head trauma and diagnosed combined muscle contraction migraine headaches.  

The Board concludes that an increased rating of 30 percent for migraine headaches is warranted, effective April 17, 2005, one year prior to the date of receipt of the claim for an increased rating, to October 23, 2008, the effective date of an increased rating of 50 percent.   The Board refers to the discussion of diminished probative weight of the Veteran's reports in the section for PTSD above.  The Veteran's symptoms are entirely self-reported with no clinical observations during an episode or pathology to explain the recurrent headaches.  Regarding the frequency and severity of the episodes of migraine headaches, the Board concludes that prior to October 23, 2008 the Veteran experienced at least one characteristic prostrating headache episode per month.   Although the Veteran reported multiple headache episodes that required hospitalization, injected medication, and an inability to continue work, the record showed only two occasions of hospitalization and self-administered injections.  The Veteran reported loss of work time approximately one week per month.  He was able to participate in training for and self-employment as a barber during this period of time covered by the appeal.   Resolving all doubt of the frequency and severity of the headaches, the Board acknowledges that the Veteran experiences very frequent headaches but concludes that the frequency of characteristic prostrating attacks occurred approximately once per month as indicated by the Veteran's reported inability to work as a barber for five to six days per month.  An even higher rating than 30 percent prior to October 23, 2008 is not warranted because the Veteran was able to work as a self-employed barber and his headache disorder did not result in severe economic inadaptabilty prior to that date. 

Effective October 23, 2008, the RO granted the highest schedular rating for headaches of 50 percent.  Although the Veteran continued to work at least part time as a barber at least through April 2009, he reported an increased frequency of prostrating attacks in March 2009 with increased use of injected medication.  Because the Veteran reported in June 2010 that he was no longer working, the Board concludes that the headache disorder was productive of severe economic inadaptabilty at some time between March 2009 and June 2010 but in any event not earlier than October 2008.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The rating criteria address the frequency and severity of the headache disorder and the impact on the Veteran's economic adaptability.  Prior to October 23, 2008, the Veteran experienced prostrating episodes that interfered with work five to six times per month but did permit training and self-employment.  As discussed further below, the Veteran was granted a total rating based on individual unemployability effective October 23, 2008 when the ratings for several service-connected disabilities met the statutory criteria even though he continued at least part time work for several additional months.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).




Effective Date for TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In April 2009, the RO granted a TDIU effective October 23, 2008, the effective date for the assignment of a 50 percent rating for migraine headaches.  

Prior to October 23, 2008, the Veteran had the following service connected disabilities: PTSD and depression, rated as 30 percent disabling; residuals of a back injury with low back strain, rated as 10 percent disabling, and posttraumatic headaches, rated as 10 percent disabling.  The combined rating was 40 percent.  

Effective October 23, 2008, the Veteran had the following service-connected disabilities and ratings:  PTSD and depression, rated as 30 percent disabling; residuals of a back injury with low back strain, rated as 10 percent disabling, posttraumatic headaches, rated as 50 percent disabling; and traumatic brain injury and post-concussive syndrome, rated as 20 percent disabling.  The combined rating was 70 percent.  Effective in March 2009, the RO increased the rating for the low back disability to 20 percent, the combined rating to 80 percent, and granted a TDIU.  

The Board refers to the analysis of the ratings for all service-connected disabilities and the impact on the Veteran's employability provided above.  In a March 2008 statement, the Veteran reported that he had not been able to maintain his employment because of absenteeism caused by his disabilities.  He indicated that he had been in a vocational training program to become a barber and requested readmission to that program.  The same date, the Veteran submitted a claim for TDIU but noted that he was working at a barber shop but was not able to perform "constant duties."  He reported that he had not worked full time since 2004.  As discussed above, clinical records showed that the Veteran worked as a self employed barber through April 2009 although with up to five to six lost workdays per month.  In September 2008, the Veteran reported that his work time had decreased to a few hours per week.  In April 2009, a private psychiatrist noted the Veteran's report that he continued to work as a barber but missed many days at work.  In June 2009, the Veteran reported to SSA that he had not been employed since 2004 and made no mention of work or skills as a barber.  SSA determined that the Veteran's disabilities on or before March 2009 were not severe enough to be considered disabling under SSA criteria.   Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The Board concludes that a total rating based on individual unemployability effective September 8, 2008 is warranted.  Although the Veteran's combined disability rating did not meet the statutory requirements until October 23, 2008, the Board concludes that the weight of credible and probative at an earlier date.  The Board considered whether the credible lay and medical evidence is sufficient to show that the Veteran was unable to obtain or retain substantially gainful employment at an earlier date.  

The claims file does not contain detailed evidence of the tempo and earning capacity that the Veteran was able to sustain as a barber during the period of time covered by this appeal.  As noted above, the Board assigns diminished probative weight to the Veteran's report that he has not worked full time or at a substantially gainful occupation since 2004.  The Veteran trained as a barber in order to accommodate his disabilities and was successful for several years.  His reports of limitations from his psychiatric, low back, and headache disabilities show an increasing level of impact on employment.  However, prior to September 2008, the Veteran reported a loss of only five to six days of work per month.  Starting on September 8, 2008, he reported working only a few hours per week.  However, in march 2009 VA clinicians noted both full time work and 15-20 hours per week.  In April 2009, his private psychiatrist noted that he continued to work as a barber but did not indicate the tempo of that work.  Notwithstanding the diminished probative weight assigned to the Veteran's description of his symptoms, the reported impact on employment, or the negative SSA determination, and resolving all doubt in favor of the Veteran, the Board will apply the benefit of doubt in concluding that the Veteran was no longer able to sustain a substantially gainful level of self-employment starting September 8, 2008 when he reported working only a few hours per week.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no basis for referral for consideration of an extra-schedular earlier effective date for a total rating based on individual unemployability in this case.  38 C.F.R. § 3.321(b)(1).  The criteria for demonstrating an incapacity for substantially gainful employment has been considered based on the credible lay and medical evidence of record.  The Veteran contended that his low back and headache disabilities became more severe over the period of time covered by the appeal.  The Board considered his reports of missed work and endurance together with the concurrent clinical examination reports.  The Veteran has not identified factors other than those raised in his statements and the record.  Therefore, the Board concludes that there are no unique circumstances to warrant extraschedular consideration.  


ORDER

Service connection for sleep apnea is denied. 

An initial or staged rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depressive disorder is denied.   

An increased rating for low back strain, In excess of 10 percent for the period prior to March 12, 2009 and in excess of 20 percent thereafter, is denied. 

An increased rating is granted to 30 percent, but not higher, for posttraumatic headaches for the period from April 17, 2005 to October 23, 2008 subject to the legal criteria governing the payment of monetary benefits; but a rating in excess of 50 percent for headaches for the period thereafter is denied. 

An effective date of September 8, 2008 but not earlier for a total rating based on individual unemployability is granted, subject to the legal criteria governing the payment of monetary benefits.
 


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


